Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 1 of 31

OR|G| N lL
IN THE UNITED STATES BANKRUPTCY COURT l

FOR THE DISTRICT OF DELAWARE

 

x
In re: : Chapter ll
CONSOLIDATED INFRASTRUCTURE GROUP, 3 CaSe NO. l9-lOl65 (BLS)
INC.,1 :
; Re: D.I. No.: 9
Debtor
x

 

INTERIM oRDER (1) AUTHoRIZING DEBToR To (A) oBTAIN
PosT-PETITIoN FINANCING PURSUANT To 11 U.s.C. §§ 105, 362, 364(¢)(2),
AND 364(¢),AN1) (B) GRANT sENIoR LIENS wITH RESPECT THERETO;

(11) MoDIFYING THE AUToMATIC sTAY To THE EXTENT NECESSARY;
am sCHEDULING A FINAL HEARING; AND (Iv) GRANTING RELATEI) RELIEF

Upon the motion (the “Motion”)z of Consolidated lnfrastructure Group, Inc. (the
“Debtor”), as borrower (the “Borrower”), as debtor and debtor-in-possession in the above-
captioned chapter ll case (the “Case”), pursuant to Bankruptcy Code Sections 105, 362,
364(0)(2) and 364(e), Bankruptcy Rules 2002, 4001, 6003, and 6004, and Rule 4001-2 and 9013-
l of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
Court for the District of Delaware (the “Local Rules”), seeking entry of an interim order (this
“Interim Order”) and a final order (the “Final Order”) authorizing the Debtor to borrow funds
under the DlP Facility, as set forth in the DIP Term Sheet (together With this Interim Order and
the Final Order, the “DIP Facility Documents”) in an aggregate principal amount up to
$3,000,000 and, prior to a final hearing on the Motion (the “Final Hearing”), borrow up to
$1,00(),000 on an interim basis pursuant to the terms and conditions of the DIP Term Sheet

attached hereto as Exhibit l, modifying the automatic stay to the extent necessary to grant the

 

1 The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.

2 Capitalized terms used in this Interim Order but not defined herein shall have the meanings ascribed to such
terms in the Motion.

RLFl 20736081v.l

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 2 of 31

DIP Lenders the security interests, liens and secured claims set forth under the DIP Facility; and
scheduling the Final Hearing; and the Court having considered the Motion, the exhibits attached
thereto, the DIP Term Sheet, and the evidence submitted or adduced and the arguments of
counsel made at the hearing; and the Declarati`on of Michael G. Johnson in Support of Chapi‘er
11 Peli`tz'on and Fz'rst Day Pleadings (the “First Day Declaration”); and notice of the hearing
having been given in accordance With Bankruptcy Rules 4001(b), (c) and (d), 9014, and Local
Rules 2002-1, 4001-1(a), 5005-1 and 9013-1(m); and the hearing to consider the interim relief
requested in the Motion (the “Interim Hearing”) having been held and concluded; and all
objections, if any, to the interim relief requested in the Motion having been Withdrawn, resolved
or overruled by the Court; and it appearing to the Court that granting the interim relief requested
is necessary to avoid immediate and irreparable harm to the Debtor and its estate, and otherwise
is fair and reasonable and in the best interests of the Debtor, its estate, and its creditors and
equity holders, and is essential for the continued operation of the Debtor’s business; and after
due deliberation and consideration, and good and sufficient cause appearing therefor;

IT IS FOUND AND DETERMINED, that:

A. Petz'tion Date. On January 30, 2019, the Debtor filed a voluntary petition for
relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Court”) commencing the
Case.

B. Debtor in Possession. The Debtor is continuing in the management and operation
of its business and properties as debtor in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in the Case.

RLFl 20736081V.l

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 3 of 31

C. Jurisa’iction and Venue. The Court has jurisdiction, pursuant to 28 U.S.C.
§§ 157(b) and 1334 and the Amendea' Standing Order of Reference from the United States
District Court for the District of Delaware, dated as of February 29, 2012, over these
proceedings, and over the persons and property affected hereby. Consideration of the Motion
constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue for the Case and proceedings
on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory
bases for the relief sought in the Motion are sections 105, 362, and 364 of the Bankruptcy Code
and Bankruptcy Rules 2002, 4001, 6003, and 6004 and the applicable Local Rules.

D. Committee Formation. As of the date hereof, the Office of the United States
Trustee for the District of Delaware (the “U.S. Trustee”) has not appointed any statutory
committee (each, a “Statutory Committee”) in the Case.

E. Fi'ndi'ngs Regardz'ng Post-Petitl'on Financing.

(i) Good cause. Good cause has been shown for the entry of this
Interim Order.

(ii) Requestfor Post-Petitz'on Financing. The Debtor seeks authority to
borrow funds under the DIP Term Sheet. The DIP Lenders shall have no obligation to
make loans or advances under the DIP Facility except to the extent required under the DIP
Facility Documents and no obligation to Waive any conditions required thereunder.

(iii) Neea' for Post-Petitz`on Financing. The Debtor’s need to obtain
credit on the terms set forth in the DIP Term Sheet is immediate and critical in order to
enable the Debtor to continue operations and to administer and preserve the value of its
estate. The ability of the Debtor to finance its operations, maintain business relationships,

pay employees, protect the value of its assets and otherwise finance its operations requires

RLFl 20736081v.1

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 4 of 31

the availability of working capital from the DIP Facility, the absence of which would
immediately and irreparably harm the Debtor, its estate, creditors and stakeholders, and
the possibility for maximizing the value of its businesses. The Debtor does not have
sufficient available sources of working capital and financing to operate its business or to
maintain its properties in the ordinary course of business without the DIP Facility.
Consummating the financing contemplated by the DIP Term Sheet pursuant to the terms
of this Interim Order therefore is in the best interests of the Debtor’s estate.

(iv) N0 Credit Available on More Favorable Terms. Based on the
Debtor’s representations in the First Day Declaration and the record of the Interim
Hearing, given its current financial condition, financing arrangements, and capital
stnicture, the Debtor is unable to reasonably obtain post-petition financing from sources
other than the DIP Lenders on terms more favorable than those set forth in the DIP
Facility Documents. Based on the Debtor’s representations in the First Day Declaration
and the record of the Interim Hearing, the Debtor has been unable to reasonably obtain
unsecured credit allowable under Bankruptcy Code section 503(b)(l) as an administrative
expense. Based on the Debtor’s representations in the First Day Declaration and the
record of the Interim Hearing, financing on a post-petition basis is not otherwise available
without granting the DIP Lenders perfected security interests in and liens on (each as
provided herein) all of the Debtor’s existing and after-acquired assets with the priorities
set forth herein and the other protections set forth in this Interim Order.

(v) Use of Proceeds.

a. As a condition to entry into the DIP Facility Documents and the

extensions of credit under the DIP Facility, the DlP Lenders

require, and the Debtor has agreed, that proceeds of the DIP
Facility shall be used in accordance with the terms of the DIP

RLFl 20736081v.1

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 5 of 31

Facility Documents, including the Approved Budget, attached
hereto as Exhibit 2, which shall be subject to (x) reasonable
variances permitted by the DIP Lenders (the “Permitted
Variance”), (y) this Interim Order (or the Final Order as
applicable), and (z) the Carve-Out.

b. The Debtor shall not directly or indirectly pay any expense or other
disbursement other than those set forth in the Approved Budget
(other than expenses with respect to the Carve-Out) outside of the
Permitted Variance or otherwise permitted or directed by an order
of the Court.

c. The proceeds of the DIP Facility shall be used solely as provided
in the DIP Term Sheet, including, to the extent provided therein,
(i) to provide working capital and letters of credit from time to
time to the extent set forth in the Approved Budget; (ii) for general
corporate purposes of the Debtor to the extent set forth in the
Approved Budget; (iii) subject to the Approved Budget (other than
with respect to the Carve-Out) or any order governing the
compensation of professionals retained in this Case, for payment of
costs and administration of the Case; and (iv) for the payment of
such other prepetition obligations in accordance with “first day”
orders, which orders shall be in form and substance reasonably
satisfactory to the DIP Lenders and approved by the Court, in each
case in a manner consistent with the Approved Budget and the
terms and conditions contained herein.

(vi) Willingness to Provide Financing. The DIP Lenders have indicated
a willingness to provide financing to the Debtor subject to the entry of this Interim Order,
and conditioned upon the entry of the Final Order, including findings that such financing
is essential to the Debtor’s estates, that the DIP Lenders are extending credit to the Debtor
as set forth in the DIP Facility Documents in good faith, and that the DIP Lenders’ claims,
security interests, liens, rights, and other protections will have the protections provided in
section 364(e) of the Bankruptcy Code and will not be affected by any subsequent
reversal, modification, vacatur, amendment, reargument or reconsideration of this Interim
Order, the Final Order or any other order. As a condition to the entry into the DIP Facility

Documents and the extension of credit under the DIP Facility, the Debtor, the DIP Agent

RLFl 20736081v.l

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 6 of 31

and the DIP Lenders have agreed that proceeds of Collateral and all payments and
collections received by the Debtor shall be applied solely as set forth in the DIP Facility
Documents.

(vii) Business Judgment and Good Fai`th Pursuant to Sectl`on 364(e).
Based on the Debtor’s representations in the First Day Declaration and the record of the
Interim Hearing, the extension of credit under the DIP Facility and the DIP Facility
Documents, including the DIP Term Sheet, is fair, reasonable, and the best available to the
Debtor under the circumstances, reflect the Debtor’s exercise of prudent business
judgment, are supported by reasonably equivalent value and consideration, and were
entered into at arrn’s-length, under no duress, and without undue influence Based on the
Debtor’s representations in the First Day Declaration and the record of the Interim
Hearing, the DIP Facility and the DIP Facility Documents, including the DIP Term Sheet,
were negotiated in good faith and at arrn’s length among the Debtor and the DIP Lenders,
under no duress, and without undue influence, in respect of all actions taken by them in
connection with or related in any way to negotiating, implementing, documenting, or
obtaining the requisite approvals of the DIP Facility, including in respect of the granting
of the DIP Liens, any challenges or objections to the DIP Facility and all documents
related to any and all transactions contemplated by the foregoing. Any credit to be
extended as set forth in the DIP Facility Documents shall be deemed to have been so
allowed, advanced, made, used or extended in good faith, and for valid business purposes
and uses, within the meaning of section 364(e) of the Bankruptcy Code, and the DIP
Lenders are therefore entitled to the protections and benefits of section 364(e) of the

Bankruptcy Code and this Interim Order.

RLFl 20736081v.l

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 7 of 31

(viii) Marshalling. Subject to the entry of the Final Order, in light of the
Approved Budget covering all administrative costs projected by the Debtor, the DIP
Lenders are entitled to a waiver of the equitable doctrine of “marshaling” or any similar
doctrine with respect to the Collateral.

(ix) Final Hearing, At the Final Hearing, the Debtor will seek final
approval of the proposed post-petition financing arrangements pursuant to the Final Order,
which shall be in form and substance acceptable to the DIP Lenders. Notice of the Final
Hearing and Final Order will be provided in accordance with this Interim Order and no
further notice, except as provided by this Interim Order, shall be required.

(x) Immediate Entry. The Debtor has requested immediate entry of this
Interim Order pursuant to Bankruptcy Rule 4001(0)(2) and Local Bankruptcy Rule 4001-
2(b). The authorization granted herein on an interim basis to enter into the DIP Facility
Documents, and to borrow under the DlP Facility is necessary to avoid immediate and
irreparable harm to the Debtor and its estates during the period (the “Interim Period”)
beginning on the date hereof through and including the earliest to occur of (i) the date of
the entry of the Final Order by this Court and (y) the Termination Date (as defined below).
This Court concludes that the entry of this Interim Order is in the best interests of the
Debtor and its estates and creditors because it Will, among other things, allow the Debtor
to maximize the value of their assets.

(xi) Notice. Notice of the Interim Hearing and the emergency relief
requested in the Motion has been provided by the Debtor, whether by facsimile, email,
overnight courier or hand delivery, to certain parties in interest, including: (i) the U.S.

Trustee; (ii) the United States Attorney for the District of Delaware; (iii) the Internal

RLFl 20736081v.l

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 8 of 31

Revenue Service; (iv) the parties included on the Debtor’s consolidated list of twenty (20)
largest unsecured creditors; (v) the DIP Lenders; (vi) counsel to the DIP Lenders; (vii)
financial institutions where the Debtor holds bank accounts; (viii) any party that has
requested notice pursuant to Bankruptcy Rule 2002; and (ix) Automotive Rentals, Inc.
Under the circumstances, the notice given by the Debtor of the Motion, the relief
requested therein, and the Interim Hearing constitutes appropriate notice thereof and
complies with Bankruptcy Rules 4001(c) and the Local Rules, and no further notice of the
relief granted herein is necessary or required.

Based upon the foregoing findings and conclusions, the Motion and the record before the
Court with respect to the Motion, and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED AND ADJUDGED, that:

1. Motion Approved The Motion is granted on an interim basis in accordance with
the terms of this Interim Order.

2. Ob]`ections Overruled. All objections to and reservations of rights with respect to
the Motion and to the entry of this Interim Order to the extent not withdrawn or resolved are
hereby overruled on the merits in their entirety or, to the extent applicable, deferred to the Final
Hearing.

DIP Facility Authorization

3. Authorization of the DIP Facility Documents. The Debtor is hereby authorized to
execute, issue, deliver, enter into, and adopt, as the case may be, the DIP Term Sheet and the
other DIP Facility Documents to be delivered pursuant hereto or thereto or in connection
herewith or therewith. The Borrower is hereby authorized to borrow money under the DIP Term

Sheet, on an interim basis, and request extensions of credit under the DIP Facility in accordance

RLFl 20736081V.l

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 9 of 31

with the terms of this Interim Order and the DIP Term Sheet, provided that during the Interim
Period an aggregate principal amount of up to $1,000,000 may be borrowed.

4. Authorized Action. In furtherance of the foregoing and without further approval
of this Court, the Debtor is authorized to perform all acts, to make, execute and deliver all
instruments and documents that may be necessary or required for performance by the Debtor
under the DIP Term Sheet and the other DIP Facility Documents and the creation and perfection
of the DIP Liens described in, provided for and perfected by this Interim Order, the DIP Term
Sheet and the DIP Facility Documents. Subject to paragraph 10, the Debtor is hereby authorized
to pay, in accordance with this Interim Order, the principal, interest, expenses and other amounts
described in the DIP Facility Documents as such become due and without need to obtain further
Court approval, including, without limitation, the fees and disbursements of the DIP Lenders’
attorneys, advisers, accountants and other consultants All fees, if any, shall be fully earned upon
entry of this Interim Order and payable in accordance with the DIP Facility Documents.

5. Validitv of DIP Obligations. Upon entry of this Interim Order and execution and
delivery, the DIP Term Sheet shall represent valid and binding obligations of the Debtor,
enforceable against the Debtor and its estates in accordance with its terms, and subject to the
terms of this Interim Order. The DIP Term Sheet and this Interim Order constitute and evidence
the validity and binding effect of the obligations thereunder of the Debtor, which obligations
shall be enforceable, jointly and severally, against the Debtor, its estates and any successors
thereto, including, without limitation, any trustee or other estate representative appointed in the
Case or any case under chapter 7 of the Bankruptcy Code upon the conversion of the Case (a
“Successor Case”). No obligation, payment, transfer, or grant of a security or other interest to

the DIP Lenders under the DIP Facility Documents or this Interim Order shall be stayed,

RLFl 20736()81v.l

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 10 of 31

restrained, Voidable, or recoverable under the Bankruptcy Code or any applicable law (including,
without limitation, under section 502(d) of the Bankruptcy Code), or subject to any defense,
reduction, set-off, recoupment, or counterclaim. The obligations of the DIP Facility include all
loans and any other indebtedness or obligations, contingent or absolute, now existing or hereafter
arising, which may from time to time be or become owing by the Debtor to the DIP Lenders
under the DIP Facility Documents, including without limitation all principal, interest, costs, fees,
expenses and other amounts owed pursuant to the DIP Facility Documents.

6. No Obligation to Extend Credit. The DIP Lenders shall have no obligation to
make loans or advances under the DIP Facility until the conditions precedent to the closing and
the making of such extensions of credit under the DIP Term Sheet or the other DIP Facility
Documents have been satisfied in full or waived.

7. Use of DIP Facility Proceeds. From and after the Petition Date, the Debtor is
authorized to use extensions of credit under the DIP Facility only for the purposes specifically
set forth in this Interim Order, the DIP Facility Documents and in compliance with the Approved
Budget. The Debtor is authorized, subject to the satisfaction of the conditions set forth in the
DIP Facility Documents, to use proceeds of the Collateral, subject to the Carve-Out, and to draw
upon the DIP Facility (a) to pay fees, costs and expenses incurred in connection with the
transactions contemplated by the DIP Facility Documents; (b) to pay other administration costs
incurred in connection with the Case consistent with the Approved Budget; (c) to pay for other
working capital and general corporate purposes of Debtor consistent with the Approved Budget
and the “first day” orders entered by the Court; and (d) after delivery of a Carve-Out Trigger

Notice, to fund a reserve to pay the Carve-Out.

10
RLFi 20736081v.i

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 11 of 31

DIP Liens and Collateral

8. Effective immediately upon entry of this Interim Order, pursuant to section
364(0)(2) of the Bankruptcy Code, and without the necessity of the execution by the Debtor (or
recordation or other filing or notice) of security agreements, control agreements, pledge
agreements, financing statements, mortgages, schedules or other similar documents, or the
possession or control by the DIP Agent or the DIP Lenders of any Collateral, the DIP Lenders
are hereby granted a continuing valid, binding, enforceable, non-avoidable, and automatically
and properly perfected, nunc pro tunc to the Petition Date, post-petition security interests in and
liens (collectively, the “DIP Liens”) on any and all unencumbered property, assets and real and
personal property of the Debtor currently owned and hereafter acquired (the “Collateral”),
including, without limitation, the following: (a) commercial tort claims; (b) all books and records
pertaining to the other property described in this Paragraph; (c) all property of the Debtor held by
any party, including all property of every description, in the custody of or in transit to any party
for any purpose, including safekeeping, collection or pledge, for the account of the Debtor or as
to which the Debtor may have any right or power, including but not limited to unencumbered
cash; (d) all other goods (including but not limited to fixtures) and personal property of the
Debtor, whether tangible or intangible and wherever located; (e) the proceeds of any Avoidance
Actions (subject to the entry of a Final Order); and (D to the extent not covered by the foregoing,
all other unencumbered assets or property of the Debtor, whether tangible, intangible, real,
personal or mixed, and all proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of the foregoing, any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to the Debtor from
time to time with respect to any of the foregoing, and in each case to the extent of the Debtor’s
respective interest therein.

1 1
RLFi 20736081v.i

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 12 of 31

9. DIP Lien Priority.

(a) DIP Liens. The DIP Liens shall be junior only to the Carve-Out (as
applicable), and shall otherwise be senior in priority and superior to any and all unsecured liens
or claims on or to any of the Collateral, subject to all valid perfected non-avoidable senior
preexisting liens as of the Petition Date.

(b) Treatment of DIP Liens. Other than as set forth herein, the DIP Liens
shall not be made subject to or pari passu with any lien or security interest heretofore or
hereafter granted in the Case or any Successor Case. The DIP Liens shall be valid and
enforceable against any trustee or other estate representative appointed in the Case or any
Successor Case, upon the conversion of the Case to a case under chapter 7 of the Bankruptcy
Code (or in any other Successor Case), and/or upon the dismissal of the Case or any Successor
Case. The DIP Liens shall not be subject to challenge under sections 510, 549, or 550 of the
Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the Debtor’s
estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the
DIP Liens.

Provisions Common to DIP Financing Authori_zations

10. Carve-Out.

(a) Carve-Out. As used in this Interim Order and the DIP Facility
Documents, the term “Carve-Out” shall mean the sum (i) all fees required to be paid to the clerk
of the Court or any claims and noticing agent acting in such capacity and to the U.S. Trustee
under section 1930(a) of title 28 of the United States Code plus interest at the statutory rate
(without regard to the notice set forth in (iii) below); (ii) fees and expenses of up to $50,000
incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice
set forth in (iii) below); and (iii) allowed and unpaid claims for unpaid fees, costs, and expenses

12
RLFi 20736081v.i

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 13 of 31

(the “Allowed Fees”) incurred by persons or firms retained by the Debtor or a Statutory
Committee, if any, whose retention is approved by the Court pursuant to section 327, 328 or 363,
and 1103 of the Bankruptcy Code (collectively, the “Professional Persons”), subject to the
terms of the Approved Budget, the Interim Order, the Final Order and any other interim or other
compensation order entered by the Court that are incurred (A) at any time before delivery to the
Debtor by the DIP Agent of a Carve-Out Trigger Notice (as defined below), whether allowed by
the Court prior to or after delivery of a Carve-Out Trigger Notice, subject to any limits imposed
by the Approved Budget, the Interim Order or Final Order; and (B) after the occurrence (the
“Trigger Date”) and during the continuance of an Event of Default and delivery of written
notice (the “Carve-Out Trigger Notice”) thereof (which may be by electronic mail) to the
Debtor, the Debtor’s counsel, the U.S. Trustee, and lead counsel for any Statutory Committee, if
any, in an aggregate amount not to exceed $300,000; provided, that nothing herein shall be
construed to impair the ability of any party to object to the fees, expenses, reimbursement or
compensation described in clauses (i), (ii), (iii)(A) or (iii)(B) above, on any grounds.
Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be available for any
fees or expenses incurred by any party in connection with (a) the initiation or prosecution of any
claims, causes of action, adversary proceedings or other litigation (i) against the DIP Lenders, or
(ii) challenging the amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, the obligations and the liens and security interests granted
under the DIP Facility Documents, including the DIP Term Sheet, including, in each case,
without limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548, 549, or 550
of the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (b) attempts to modify any

of the rights granted to the DIP Lenders; (c) attempts to prevent, hinder or otherwise delay any of

13
RLFi 20736081v.i

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 14 of 31

the DIP Lenders’ assertion, enforcement or realization upon any Collateral in accordance with
the DIP Loan Documents and the Final Order; (d) paying any amount on account of any claims
arising before the commencement of the Case unless such payments are approved by an order of
the Court; or (e) after delivery of a Carve-Out Trigger Notice, any success, completion, back-end
or similar fees.

(b) No Direct Obligation to Pay Allowed Fees; No Waiver of Rl`ght to Object
to Fees. Other than the funding of the Carve-Out with the proceeds of the DIP Facility as
provided herein and in the DIP Facility Documents, the DIP Lenders shall not be responsible for
the payment or reimbursement of any fees or disbursements of any Professional Person incurred
in connection with this Case, any Successor Case, or otherwise. Nothing in this Interim Order or
otherwise shall be construed: (i) to obligate the DIP Lenders, in any way, to pay compensation
to, or to reimburse expenses of, any Professional Person or to guarantee that the Debtor has
sufficient funds to pay such compensation or reimbursement, other than the Carve-Out; (ii) to
increase the Carve-Out if incurred or Allowed Fees are higher in fact than the fees and
disbursements of Professional Person set forth in the Approved Budget after the occurrence of
the Trigger Date; (iii) as consent to the allowance of any fees and expenses of Professional
Persons; or (iv) to affect the rights of the DIP Lenders or any other party-in-interest to object to
the allowance and payment of such fees and expenses.

(c) Payment of Compensation. Nothing herein shall be construed as a consent
to the allowance of any professional fees or expenses of any Professional Persons or shall affect
the right of the DIP Lenders to object to the allowance and payment of such fees and expenses.
So long as no Termination Event has occurred and is continuing, the Debtor shall be permitted to

pay fees and expenses allowed and payable by order (that has not been vacated or stayed, unless

14
RLFi 20736081v.1

 

 

 

 

*_4__
Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 15 of 31

the stay has been vacated) under sections 330 and 331 of the Bankruptcy Code, as the same may
be due and payable, solely to the extent set forth in the Approved Budget and not to exceed the
amounts set forth in the Approved Budget, provided that any such payment shall be subject to
entry of a final order of the Court on final application for allowance of fees and expenses to be
filed for each Case Professional (including ordinary course professionals).

ll. Drafting, Execution and Modification of DIP Facility Documents. The Debtor
and the DIP Lenders are hereby authorized, to implement, in accordance with the terms of the
respective DIP Term Sheet, any non-material modifications of the DIP Term Sheet without
further order of this Court; provided, however, that copies of such modifications will be provided
to the U.S. Trustee and any Statutory Committee. Upon entry of this Interim Order, all material
modification or amendment of the DIP Term Sheet shall only be permitted pursuant to an order
of this Court on notice pursuant to Local Rule 2002-1(b) and a hearing. Except as otherwise
provided herein, no waiver, modification, or amendment of any of the provisions of the DIP
Term Sheet shall be effective unless set forth in writing, signed on behalf of the Debtor and the
DIP Lenders.

12. Use of Proceeds; Budget Maintenance. The proceeds of the DIP Facility shall be
used solely in accordance with the terms of the DIP Term Sheet, including the Approved Budget
(subject to the Perrnitted Variance and the Carve-Out), and this Interim Order. The Approved
Budget shall be updated, modified or supplemented (with the consent of and/or at the request of
the DIP Lenders) from time to time, solely in accordance with the DIP Term Sheet,

13. Modification of Automatic Stav. The automatic stay imposed under Bankruptcy
Code section 362(a) is hereby modified as necessary to effectuate all of the terms and provisions

of this Interim Order, including, without limitation, to permit the Debtor to grant the DIP Liens.

15
RLFi 20736081v.i

 

 

 

 

'_4__
Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 16 of 31

14. Right to Credit Bid. Subject to Section 363(k) of the Bankruptcy Code, each of
the DIP Lenders shall have the right to “credit bid” up to the full allowed amount of their
respective claims in connection with any sale of all or any portion of the Collateral, including,
without limitation, sale occurring pursuant to section 363 of the Bankruptcy Code or included as
part of a restructuring plan subject to confirmation under section 1129(b)(2)(A)(ii) of the
Bankruptcy Code or a sale or disposition by a chapter 7 trustee for any Debtor under section 725
of the Bankruptcy Code.

15. Automatic Perfection of DIP Liens.

(a) This Interim Order shall be sufficient and conclusive evidence of the
validity, perfection, and priority of all liens granted herein, including the DIP Liens, without the
necessity of filing or recording financing statements, intellectual property filings, mortgages,
notices of lien or similar instruments in any jurisdiction, taking possession of or control over, or
the taking of any other action (including, for the avoidance of doubt, entering into any deposit
account control agreement, customs broker agreement or freight forwarding agreement) to
validate or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens, or to
entitle the DIP Lenders to the priorities granted herein,

(b) Notwithstanding the foregoing, the DIP Lenders and the DIP Agent are
hereby authorized to file or record financing statements, intellectual property filings, mortgages,
notices of lien or similar instruments in any jurisdiction, take possession of or control over, or
take any other action, as they may elect, in order to validate and perfect the liens and security
interests granted to them hereunder. Whether or not the DIP Agent or any DIP Lender chooses
to file such financing statements, intellectual property filings, mortgages, notices of lien or

similar instruments, take possession of or control over, or otherwise confirm perfection of the

16
RLFi 20736081v.1

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 17 of 31

liens and security interests granted to it hereunder, such liens and security interests shall be
deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,
dispute or subordination immediately upon entry of this Interim Order.

(c) The Debtor is authorized to execute and deliver promptly upon demand to
the DIP Lenders, all such financing statements, mortgages, control agreements, notices and other
documents as any of the DIP Lenders may reasonably request. The Debtor is authorized to, and
shall, execute and deliver to the DIP Lenders such agreements, financing statements, mortgages,
instruments and other documents as any of the DIP Lenders may reasonably request to evidence,
confirm, validate, or perfect the DIP Liens; and the failure by the Debtor to execute any
documentation relating to the DIP Liens shall in no way affect the validity, enforceability,
nonavoidability, perfection, or priority of such liens.

(d) The DIP Lender, each in its discretion, may file a photocopy of this
Interim Order as a financing statement with any filing or recording office or with any registry of
deeds or similar office, and accordingly, each officer is authorized to accept and record the
photocopy of this Interim Order, in addition to or in lieu of such financing statements, notices of
lien or similar instrument

(e) Subject to entry of the Final Order and section 1146(a) of the Bankruptcy
Code, except as otherwise provided herein, any provision of any lease or other license, contract
or other agreement that requires (i) the consent or approval of one or more landlords or other
parties or (ii) the payment of any fees or obligations to any governmental entity, in order for the
Debtor to pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the
proceeds thereof, or other Collateral related thereto, is hereby deemed to be inconsistent with the

applicable provisions of the Bankruptcy Code. Subject to entry of the Final Order, any such

17
RLFi 20736081v_i

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 18 of 31

provision shall have no force and effect with respect to the granting of post-petition liens on such
leasehold interest or the proceeds of any assignment and/or sale thereof by the Debtor in favor of
the DIP Lenders in accordance with the terms of this Interim Order.

16. Proceeds of Subsequent Financing. If the Debtor, any trustee, any examiner with
enlarged powers, any responsible officer or any other estate representative subsequently
appointed in the Case or any Successor Case, shall obtain credit or incur debt in breach of the
DIP Facility Documents at any time prior to the repayment in fiill of all obligations under the
DIP Facility, including subsequent to the confirmation of any plan of reorganization or
liquidation with respect to the Debtor and its estate, then all cash proceeds derived from such
credit or debt shall immediately be turned over to the DIP Lenders to be applied in accordance
with this Interim Order and the DIP Term Sheet.

17. Maintenance of Collateral/Cash Management. Until the payment in full in cash of
all obligations of the DIP Facility, and the termination of the obligation of the DIP Lenders to
extend credit under the DIP Facility, the Debtor is authorized to (a) maintain and insure the
Collateral in amounts, for the risks, and by the entities as required under the DIP Facility
Documents and (b) maintain their cash management system as in effect as of the Petition Date,
(i) subject to the DIP Facility Documents; (ii) subject to any order of this Court with respect to
the Debtor’s cash management system, as may be modified, with the prior written consent of the
DIP Lenders, by any order that may be entered by this Court and (iii) in a manner which, in any
event, shall be reasonably satisfactory to the DIP Lenders. Other than as expressly required
pursuant to the DIP Facility Documents, any order of this Court with respect to the Debtor’s cash

management system or this Interim Order, no modifications to the Debtor’s cash management

18
RLFi 20736081\/.1

 

 

 

 

_4__
Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 19 of 31

system existing as of the Petition Date may be made without the prior approval of the DIP

Lenders,

18. Reserved.

19. Termination Event. The occurrence of an Event of Default under the DIP Term
Sheet is referred to herein as a “Termination Event.”

20. Rights and Remedies FollowinLTermination Event.

(a) Terminati'on. Immediately upon the occurrence and during the
continuation of a Teimination Event, the DIP Lenders, with no further action of this Court, may
notify the Debtor in writing that a Terrnination Event has occurred and is continuing (such
notice, a “Termination Notice” and the date of any such notice, the “Termination Notice
Date”).

(b) Notice of Termination. Any Termination Notice shall be given by
electronic mail (or other electronic means) to counsel to the Debtor, counsel to any Statutory
Committee (if one has been formed, or if one has not been formed, the Debtor’s consolidated 20
largest creditors), and the U.S. Trustee. The Remedies Notice Period shall commence on the
Termination Notice Date and shall expire five (5) business days after the Termination Notice
Date (the “Remedies Notice Period”, and the date of the expiration of the Remedies Notice
Period, the “Termination Date”).

(c) Without limiting the rights and remedies of the DIP Lenders under the DIP
Term Sheet, the DIP Lenders, may immediately (I) upon the occurrence of and during the
continuation of a Termination Event following the issuance of a Termination Notice or (Il) the
Termination Date, inter alia, (A) declare (x) subject to the Remedies Notice Period, all

obligations owing under the DIP Facility Documents to be immediately due and payable, without

19
RLFi 20736081v.1

 

 

 

_ :__

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 20 of 31

presentment, demand, protest, or other notice of any kind, all of which are expressly waived by
the Debtor, (y) the termination, reduction or restriction of any further commitment to extend
credit to the Borrower to the extent any such commitment remains, and (z) terminate the DIP
Facility and the DIP Facility Documents as to any future liability or obligation of any DIP
Lender, , but without affecting any of the liens or the obligations (any of the actions set forth in
the foregoing (x), (y) and (z), a “Termination”); and (B) unless the Court orders otherwise
during the Remedies Notice Period, exercise all other rights and remedies provided in the DIP
Facility Documents and applicable law.

(d) During the Remedies Notice Period, any party in interest shall be entitled
to seek an emergency hearing with this Court for the purpose of contesting a Teimination,
including whether a Termination Event has occurred and/or is continuing During the Remedies
Notice Period, the Debtor may continue to use the Collateral in the ordinary course of business
and consistent with the most recent Approved Budget (subject to the Permitted Variance), but
may not enter into any transactions or arrangements (including, without limitation, the incurrence
of indebtedness or liens, investments, restricted payments, asset sales, or transactions with non-
Debtor affiliates) that are not in the ordinary course of business or otherwise in furtherance of the
administration of the Case.

21. Good Faith.

(a) Good Faith Under Section 364 of the Bankruptcy Code,' No Modij?catl`on
or Stay of this Interim Order. Each of the DIP Lenders has acted in good faith in connection
with this Interim Order and their reliance on this Interim Order is in good faith. Based on the
findings set forth in this Interim Order and the record made during the Interim Hearing, and in

accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

20
RLFi 20736081v.i

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 21 of 31

of this Interim Order are hereafter modified, amended or vacated by a subsequent order of the
Court, or any other court, the DIP Secured Parties are entitled to the protections provided in
section 364(e) of the Bankruptcy Code.

22. Proofs of Claim. Subject to entry of the Final Order, any order entered by the
Court establishing a bar date for any claims (including without limitation administrative claims)
in the Case or any Successor Case shall not apply to any DIP Lenders (solely in their capacity as
such). Subject to entry of the Final Order, the DIP Lenders (solely in their capacity as such)
shall not be required to file proofs of claim or requests for approval of administrative expenses
authorized by this Interim Order in the Case or any Successor Case, and the provisions of this
Interim Order, and, upon the entry thereof, the Final Order, relating to the amount of the
obligations under the DIP Facility and the DIP Liens shall constitute a timely filed proof of claim
and/or administrative expense request. F or the avoidance of doubt, subject to entry of the Final
Order, the books and records of the DIP Lenders shall be deemed conclusive as to the amount of
the claims of each such party.

23. Rights of Access and lnformation. Without limiting the rights of access and
information afforded the DIP Lenders under the DIP Term Sheet, the Debtor shall be, and hereby
are, required to afford representatives, agents and/or employees of the DIP Lenders reasonable
access to the Debtor’s premises, knowledgeable officers of the Debtor, and its books and records,
and shall reasonably cooperate, consult with, and provide to such persons all such information as
may be reasonably requested.

24. Prohibited Use of DIP Facilitv, Collateral, Carve-Out, Etc. Without the prior
written consent of the DIP Lenders, the DIP Facility and the Collateral may not be used:

a. for the payment of interest and principal with respect to the prepetition
indebtedness of the Borrower except for: (i) the Carve-Out; (ii) prepetition

21
RLFi 20736081v.i

 

 

 

'_4__
Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 22 of 31

employee wages, benefits and related employee taxes as of the Petition
Date; (iii) prepetition sales, use and real property taxes; (iv) prepetition
amounts due in respect of insurance financings, premiums and brokerage
fees; (v) payment of fees and expenses (including fees and expenses of
professionals) of the DIP Lender, and subject to the limitations set forth in
the Approved Budget; (vi) other “first day” interim and final orders
permitting payment of prepetition claims; (vii) cure amounts reasonably
acceptable to the DIP Lenders under leases and executory contracts
assumed with approval of the Court; and (viii) other Prepetition
lndebtedness to the extent authorized by the Court and set forth in the
Approved Budget;

b. subject to this Interim Order (or Final Order, when applicable) in
connection with or to finance in any way any action, suit, arbitration,
proceeding, application, motion or other litigation of any type adverse to
the rights, remedies, claims or defenses of DIP Lenders under the DIP
Term Sheet, this Interim Order (or, when applicable, the Final Order)
including preventing, hindering or otherwise delaying the exercise of any
rights, remedies, claims or defenses by the DIP Lenders under the DIP
Term Sheet, this Interim Order (or, when applicable, the Final Order) the
purpose of which is to seek, or the result of which would be to obtain, any
order, judgment determination, declaration or similar relief (A)
invalidating, setting aside, avoiding or subordinating, in whole or in part,
the obligations of the DIP Facility or DIP Liens; (B) for monetary,
injunctive or other affirmative relief against the DIP Lenders or the
Collateral; or (C) preventing, hindering or otherwise delaying the exercise
by the DIP Lenders of any rights and remedies under this Interim Order or
the Final Order, the DIP Facility Documents, or applicable law, or the
enforcement or realization (whether by foreclosure, credit bid, further
order of the Court or otherwise) by the DIP Lenders upon any of their
respective collateral;

c. to make any distribution under a plan of reorganization in any Case;

d. to make any payment in settlement of any claim, action or proceeding,
before any court, arbitrator or other governmental body, without prior
written consent of the DIP Lenders, unless otherwise set forth in the
Approved Budget, or unless otherwise ordered by the Court;

e. to pay any fees or similar amounts to any person who has proposed or may
propose to purchase interests of the Debtor (including so-called “Topping
Fees,” “Exit Fees” and other similar amounts) without prior written
consent by the DIP Lenders, unless otherwise set forth in accordance with
the Approved Budget;

f. to object to, contest, or interfere with, in any way, the DIP Lenders’
enforcement or realization upon any of the Collateral once a Termination

22
RLFi 20736081v.i

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 23 of 31

1'1'1.

Event has occurred, except as provided for in this Interim Order or the
Final Order, or seek to prevent the DIP Lenders from credit bidding in
connection with any proposed plan of reorganization or liquidation or any
proposed transaction pursuant to section 363 of the Bankruptcy Code;

to use or seek to use any insurance or tax refund proceeds constituting
Collateral other than solely in accordance with the Approved Budget and
the DIP Facility Documents;

to incur indebtedness other than in accordance with the Approved Budget
or the DIP Facility Documents without the prior consent of the DIP
Lenders;

to object to or challenge in any way the claims, liens, or interests held by
or on behalf of the DIP Lenders;

to assert, commence, prosecute or support any claims or causes of action
whatsoever, including, without limitation, any Avoidance Action, against
the DIP Lenders;

to prosecute an objection to, contest in any manner, or raise any defenses
to, the validity, extent, amount, perfection, priority, or enforceability of, or
seek equitable relief from, any of the obligations under the DIP Facility,
the DIP Liens, or any other rights or interests of the DIP Lenders;

to sell or otherwise dispose of the Collateral other than as contemplated by
the DIP Term Sheet; or

for any purpose otherwise limited by the DIP Term Sheet.

25. Reserved.

26. No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder or any

direct, indirect, or incidental beneficiary.

27. Reserved.

28. Reserved.

29. No Marshaling/Applications of Proceeds. Upon entry of the Final Order, the DIP

Lenders shall not be subject to the equitable doctrine of “marshaling” or any other similar

doctrine with respect to any of the Collateral.

RLFl 20736081v.l

23

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 24 of 31

30. Discharge Waiver. The Debtor expressly stipulates, and the Court finds and
adjudicates that, none of the obligations under the DIP Facility or the DIP Liens shall be
discharged by the entry of an order confirming any plan of reorganization or liquidation,
notwithstanding the provisions of section 114l(d) of the Bankruptcy Code, unless the obligations
under the DIP Facility have been paid in full in cash on or before the effective date of a
confirmed plan of reorganization or liquidation, Except as otherwise agreed to by the DIP
Lenders, the Debtor shall not propose or support any plan or sale of all or substantially all of the
Debtor’s assets or entry of any confirmation order or sale order that is not conditioned upon the
payment in full, in cash of all obligations under the DIP Facility.

31. Rights Preserved. Other than as expressly set forth in this Interim Order, any
other rights, claims or privileges (whether legal, equitable or otherwise) of the DIP Lenders are
preserved

32. BM Subject to the entry of the Final Order, the Debtor, on behalf of itself
and its estate (including any successor trustee or other estate representative in the Case or any
Successor Case) and any party acting by, through, the Debtor or its estate, hereby stipulate and
agree that they forever and irrevocably (a) release, discharge, waive, and acquit the DIP Agent
and the DIP Lenders, and each of` their respective participants and each of their respective
affiliates, and each of their respective former, current, or future officers, employees, directors,
agents, representatives, owners, members, partners, financial advisors, legal advisors,
shareholders, managers, consultants, accountants, attorneys, affiliates, successors, assigns and
predecessors in interest (collectively, and in each case in their capacities as such, the “Released
Parties”), from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

causes of action, indebtedness, and obligations, rights, assertions, allegations, actions, suits,

24
RLFi 20736081v.1

 

 

 

%_
Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 25 of 31

controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or
judgments of every type, whether known, unknown, asserted, unasserted, suspected,
unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened, including, without
limitation, all legal and equitable theories of recovery, arising under common law, statute or
regulation or by contract, of every nature and description, arising out of, in connection with, or
relating to the DIP Facility, the DIP Term Sheet, the Facility Documents, or the transactions
contemplated hereunder or thereunder, including, without limitation, (i) any so-called “lender
liability” or equitable subordination claims or defenses, (ii) any and all claims and causes of
action arising under the Bankruptcy Code, and (iii) any and all claims and causes of action
regarding the validity, priority, perfection, or avoidability of the liens or secured claims of the
DIP Agent and the DIP Lenders, and (b) waive any and all defenses (including, without
limitation, offsets and counterclaims of any nature or kind) as to the validity, perfection, priority,
enforceability, and nonavoidability of the obligations under the DIP Facility and the DIP Liens.
For the avoidance of doubt, the foregoing release shall not constitute a release of any rights
arising under the DIP Term Sheet or the DIP Facility Documents.

33. No Waiver by Failure to Seek Relief. The failure or delay of the DIP Lenders or
the DIP Agent to seek relief or otherwise exercise their respective rights and remedies under this
Interim Order, the DIP Facility Documents, or applicable law, as the case may be, shall not
constitute a waiver of any of the rights hereunder, thereunder, or otherwise of the DIP Lenders or
the DIP Agent.

34. Binding Effect of Interim Order. lmmediately upon entry by the Court
(notwithstanding any applicable law or rule to the contrary) and Closing, the terms and

provisions of this Interim Order, including the liens granted herein shall, nunc pro tunc to the

25

RLFl 20736081V.l

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 26 of 31

Petition Date, become valid and binding upon and inure to the benefit of the Debtor, the DIP
Lenders, all other creditors of the Debtor, any Statutory Committee or any other court appointed
committee appointed in the Case, the U.S. Trustee and all other parties in interest and their
respective successors and assigns, including any trustee or other fiduciary hereafter appointed in
the Case, any Successor Case, or upon dismissal of the Case or any Successor Case.

35. No Modification of Interim Order. The Debtor irrevocably waives the right to
seek and shall not seek or consent to, directly or indirectly: (a) without the prior written consent
of the DIP Lenders, (i) any modification, stay, vacatur or amendment to this Interim Order; or
(ii) a priority claim for any administrative expense or unsecured claim against the Debtor (now
existing or hereafter arising of any kind or nature whatsoever, including, without limitation any
administrative expense of the kind specified in sections 503(b), 507(a) or 507(b) of the
Bankruptcy Code) in the Case or any Successor Case, equal or superior to the DIP Claims; and
(b) without the prior written consent of the DIP Lenders, any lien on any of the Collateral with
priority equal or superior to the DIP Lien. The Debtor irrevocably waives any right to seek any
material amendment, modification or extension of this Interim Order without the prior written
consent, as provided in the foregoing, of the DIP Lenders, and no such consent shall be implied
by any other action, inaction or acquiescence of DIP Lenders,

36. Interim Order Controls. This Interim Order shall constitute this Court’s findings
of fact and conclusions of law based upon the record of the Case at the Interim Hearing and shall
upon its entry by this Court take effect and be fully enforceable nunc pro tunc to the Petition
Date. There shall be no stay of execution or effectiveness of this Interim Order, notwithstanding
anything to the contrary in the Bankruptcy Rules or other applicable law; any applicable stay is

hereby waived. In the event of any inconsistency between the terms and conditions of the DIP

26
RLFi 20736081v.i

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 27 of 31

Term Sheet, the DIP Facility Documents or this Interim Order, the provisions of this Interim
Order shall govern and control.

37. M. The provisions of this Interim Order and any actions taken pursuant
hereto shall survive entry of any order which may be entered: (a) confirming any plan of
reorganization in the Case; (b) converting the Case to a case under chapter 7 of the Bankruptcy
Code; (c) dismissing the Case or any Successor Case; or (d) pursuant to which the Court abstains
from hearing the Case or any Successor Case. The terms and provisions of this Interim Order,
including the claims, liens, security interests and other protections granted to the DIP Lenders
pursuant to this Interim Order, notwithstanding the entry of any such order, shall continue in the
Case, in any Successor Case, or following dismissal of the Case or any Successor Case, and shall
maintain their priority as provided by this Interim Order until all obligations under the DIP
Facility have been paid in full.

38. Cooperation Among the Parties. Except in the event not reasonably practicable,
the Debtor shall provide copies of all substantive motions, applications, other pleadings, and
proposed forms of order with respect thereto (all of which shall be in form and substance
reasonably acceptable to the DIP Lenders) to the DIP Lenders prior to the filing of any such
substantive motions, applications, other pleadings, and proposed forms of order with respect
thereto with the Court.

39. Preservation of Rights Granted Under this Interim Order.

(a) Except as expressly provided herein or in the DIP Term Sheet, no claim or
lien having a priority senior to or pari passu with that granted by this Interim Order to the DIP
Lenders shall be granted while any portion of the obligations under the DIP Facility remains

outstanding, and the DIP Liens shall not be subject to or junior to any lien or Security interest

27
RLFi 20736081v.1

 

 

 

77_4-_
Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 28 of 31

that is avoided and preserved for the benefit of the Debtor’s estates under section 551 of the
Bankruptcy Code or subordinate to or made pari passu with any other lien or security interest,
whether under section 364(d) of the Bankruptcy Code or otherwise.

(b) Unless all obligations under the DIP Facility shall have been indefeasibly
paid in full, the Debtor shall not seek, and it shall constitute an Event of Default under the DIP
Term Sheet, if the Debtor seeks, or if there is entered (i) any stay, vacatur, rescission or
modification of this Interim Order or the Final Order without the prior written consent of the DIP
Lenders, and no such consent shall be implied by any other action, inaction or acquiescence by
the DIP Lenders, (ii) an order converting the Case to a case under chapter 7 of the Bankruptcy
Code or dismissing any of these Case, or (iii) unless otherwise approved by the DIP Lenders, an
order granting a change of venue with respect to the Case or any related adversary proceeding lf
an order dismissing the Case under section 1112 of the Bankruptcy Code or otherwise is at any
time entered, (x) the DIP Liens shall continue in full force and effect and shall maintain their
priorities as provided in this Interim Order until all obligations under the DIP Facility shall have
been paid and satisfied in full and shall, notwithstanding such dismissal, remain binding on all
parties in interest, and (y) this Court shall retain jurisdiction, to the extent it has jurisdiction,
notwithstanding such dismissal, for the purposes of enforcing the claims, liens and security
interests referred to in clause (x) above.

(c) If any or all of the provisions of this Interim Order are hereafter reversed,
modified, vacated or stayed, such reversal, stay, modification or vacatur shall not affect (i) the
validity, priority or enforceability of any obligations under the DIP Facility incurred prior to the
actual receipt of written notice by the DIP Lenders, as applicable, of the effective date of such

reversal, stay, modification or vacatur, or (ii) the validity, priority, or enforceability of the DIP

28
RLFi 20736081v.1

 

 

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 29 of 31

Liens. Notwithstanding any such reversal, stay, modification or vacatur, any use of Collateral or
any obligations under the DIP Facility incurred by the Debtor to the DIP Lenders, prior to the
actual receipt of written notice by the DIP Lenders of such reversal, stay, modification or vacatur
shall be governed in all respects by the original provisions of this Interim Order, and the DIP
Lenders shall be entitled to all of the rights, remedies, privileges and benefits granted in section
364(e) of the Bankruptcy Code, this Interim Order, and pursuant to the DIP Term Sheet and the
DIP Facility Documents with respect to all such uses of the Collateral and all obligations under
the DIP Facility.

(d) Nothing contained in this Interim Order shall limit the Debtor’s fiduciary
duties.

40. Final Hearing. The Final Hearing to consider entry of the Final Order and
approval of the DIP Facility on a final basis is scheduled for February 28, 2019 at 1:30 p.m. (ET)
before the Honorable Brendan L. Shannon, United States Bankruptcy Judge, Courtroom 1, at the
United States Bankruptcy Court for the District of Delaware, 824 North Market Street,
Wilmington, Delaware 19801.

41. Notice of Final Hearing: Within three (3) Business Days of the date of the entry
of this Interim Order, the Debtor shall serve, by United States mail, first-class postage prepaid, a
copy of the Motion and this Interim Order upon: (i) the U.S. Trustee; (ii) the United States
Attorney for the District of Delaware; (iii) the Internal Revenue Service; (iv) the parties included
on the Debtor’s consolidated list of twenty (20) largest unsecured creditors; (v) the DIP Lenders;
(vi) counsel to the DIP Lenders; (vii) financial institutions where the Debtor holds bank

accounts; (viii) any party that has requested notice pursuant to Bankruptcy Rule 2002; (ix)

29
RLFi 20736081v.i

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 30 of 31

Automotive Rentals, lnc.; (x) proposed counsel for any Statutory Committee and (xi) local and
state taxing authorities in jurisdictions where the Debtor operates its business.

42. Obj ection Deadline: Objections, if any, to the relief sought in the Motion shall be
in writing, shall set forth with particularity the grounds for such objections or other statement of
position, shall be filed with the clerk of the Court, and personally served upon: (a) proposed
counsel to the Debtor, (b) the U.S. Trustee; (c) proposed counsel to any Statutory Committee;
and (d) counsel to the DIP Lenders, so that such objections are filed with the Court and received
by said parties on or before 4:00 p.m. prevailing Eastern Time orr February 21 , 2019 with respect

to entry of the Final Order.

30
RLFi 20736081v.1

 

 

 

 

Case 19-10165-BLS Doc 28 Filed 01/31/19 Page 31 of 31

43. Retention of Jurisdiction. The Court shall retain jurisdiction to enforce this

Interim Order according to its terms to the fullest extent permitted by applicable law.
, 2019
/?M \
AA MA/h/M/L`
lNiioNoite,is,ia§ B‘R@ri)AN L sHANNoN
BTED STATES BANKRUPTCY JUDGE

 

31

RLFl 20736081v.l

